The residuary clause of the will, by authorizing the executors to dispose of the surplus of the estate as they might think proper, absolved the executors, who are the legal owners of the personal estate, from accountability to any one; and this want of accountability goes to every part of the personal estate which had not, by the operation of the will, come into the hands of the executors, subject to a trust.
When the legatee dies in the lifetime of the testator, and the legacy becomes lapsed, or when the devise is void, and on that account cannot take effect, they shall pass into the residuum of the estate; and the testator having given to the executors all the rest of his estate not beforedisposed of, leaves nothing which the next of kin can claim; for their claim is founded upon a partial intestacy. Let the bill be dismissed.
Cited: Ralston v. Telfair, 17 N.C. 358; Rawles v. Ponton, 36 N.C. 356. *Page 238 
(328)